DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 12 July 2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claims 1-12 are pending.
Claims 1-12 are examined on the merits in this prosecution.

 CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (“This Might Be the Weirdest Deodorant Alternative Ever,” downloaded 06/12/2019 from https://lwww.allure.com/story/alcohol-deodorant-altemative; of record), in view of Poblete (“Vodka Is the Secret to This Powerful DIY Deodorant,” downloaded 08/19/2020 from https://thrivemarket.com/blog/vodka-is-the-secret-to-this-powerful-diy-deodorant; of record) and Peppers (“Underage drinking trend sees teens getting their fix from 'non-potable' cooking wine - because you don't need ID to buy it,” downloaded 08/19/2020 from https://www.dailymail.co.uk/femail/article-2518746/Underage-drinking-teens-buying-COOKING-WINE-ID.html; of record).
Dash teaches using vodka, tequila, and other hare liquors, straight from the bottle, as deodorants (as per Dash, pg 1, first paragraph). As discussed above, alcoholic beverages contain water as solvent.
For claim 6, Dash teaches vodka.
Dash does not teach the limitation of the alcohol component being at least 63%; a spray composition, the addition of an essential oil, or the addition of salt.
Poblete and Peppers teach the missing elements of Dash.
Poblete teaches a deodorant spray comprising: 

    PNG
    media_image1.png
    131
    258
    media_image1.png
    Greyscale

Given a density of 1 gm/ml for each of water and vodka; an amount of 16 drops = 0.8 ml and a density of 0.9 for lavender oil; and an amount of tea tree oil of 24 drops = 1.2 ml and a density of 0.9; the Examiner calculates the mass of the spray as ([15 gm vodka] + [0.7 gm lavender oil] + [1.1 gm tea tree oil] + [85 gm water] or 101 gm.  As such, the amount of vodka is 15/101 or 15%.
As set forth in MPEP 2144.05(I), a range can be established by two prior art references:
Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art."

As such, since the claimed range is between the 15% taught by Poblete and the 100% taught by Dash, the limitation of percent of alcohol component is considered met.
Poblete teaches the claim 5 limitation (elected) of a spray composition (pg 2, fifth paragraph).
For claim 9, Poblete teaches lavender oil and tea tree oil.
For claim 10, teaches water in the deodorant spray. One of ordinary skill would expect a cosmetic composition to contain a purified water such as tap water or distilled water due to health safety considerations.
Peppers teaches salt is added to wine in order to try to make it undrinkable: “The sale of cooking wine isn't regulated because it is considered non-potable due to its large sodium content.”
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Dash to 
A person of ordinary skill would have been motivated to choose the amount of alcohol component taught by Poblete as the lower limit of alcohol component since Poblete teaches an amount of 15% of alcohol component is sufficient to yield a workable deodorant. Furthermore, it would have been obvious to formulate the deodorant as a spray since Poblete teaches a spray formulation and spray deodorants are widely available commercially. It also would have been obvious to a person of ordinary skill to add essential oils as taught by Poblete since essential oils such as cited tea tree oil have pleasant aromas and are known to have antimicrobial properties. Finally, it would have been obvious to a person of ordinary skill to add salt to the composition of Dash since Peppers teaches salt is added to an alcoholic beverage to render it undrinkable.

2) Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dash (cited above), in view of Poblete (cited above), Peppers (cited above), and Berliner (US 5,272,134; of record).
The teachings of Dash, Poblete, and Peppers are discussed above.
The combination of Dash, Poblete, and Peppers does not teach a composition further comprising a chemical pheromone.
Berliner teaches the missing element of the combination of Dash, Poblete, and Peppers.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a pheromone in the deodorant composition of the combination of Dash, Poblete, and Peppers because Berliner teaches that pheromones can be added to an underarm deodorant composition in order to provide a broader olfactory stimulation and less likelihood of irritation and allergic response than commonly used animal related components.

3) Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (cited above), in view of Poblete (cited above), and Peppers (cited above), and Fountain (US 5,269,979; of record).
The teachings of Dash, Poblete, and Peppers are discussed above.
The combination of Dash, Poblete, and Peppers does not teach a composition comprising an encapsulated alcohol component.
Fountain teaches the missing element of the combination of Dash, Poblete, and Peppers.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to encapsulate the alcohol component of the deodorant composition of the combination of Dash, Poblete, and Peppers. A person of ordinary skill would have been motivated to choose to encapsulate the alcohol component with its distinctive fragrance in the deodorant formed by the combination of Dash, Poblete, and Peppers because Fountain teaches that the encapsulated actives are stable for a period of months, a useful property given the volatility of ethanol and fragrance ingredients, and also the SDMC’s release the active agent(s) slowly upon topical application.

4) Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (cited above), in view of Poblete (cited above), and Peppers (cited above), and Finley (US 2016/0346339 A1; of record).
The teachings of Dash, Poblete, and Peppers are discussed above.

Finley teaches the missing element of the combination of Dash, Poblete, and Peppers.
Finley teaches fragrance formulations for cosmetics such as antiperspirants and deodorants containing cannabis oil extracts (pg 34, [0176]). Finley teaches essential oils such as cannabis oil are useful for adding a fragrance to the composition (pg 1, [0006] and pg 3, [0049]).  
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to add cannabis oil extract to achieve a cannabis scent to the deodorant composition of the combination of Dash, Poblete, and Peppers. A person of ordinary skill would have been motivated to choose cannabis oil with its distinctive fragrance in the deodorant formed by the combination of Dash, Poblete, and Peppers because Finley teaches that cannabis oil provides a desirable fragrance to a deodorant and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

5) Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dash (cited above), in view of Poblete (cited above), and Peppers (cited above), and Koutsianas (WO 2017/055882 A1; of record).
The teachings of Dash, Poblete, and Peppers are discussed above.

Koutsianas teaches the missing element of the combination of Dash, Poblete, and Peppers.
Koutsianas teaches tea from Sideritis plants, also known as “Greek Mountain Tea” (pg 1, “Technical background”), is useful for topical cutaneous administration or as a component of cosmetic or cosmeceutical products due to its antioxidant properties, moisturizing properties (pg 1, “Technical field”), anti-inflammatory properties, and antimicrobial properties (pg 1, “Technical background”).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to add Greek mountain tea to the deodorant composition of the combination of Dash, Poblete, and Peppers. A person of ordinary skill would have been motivated to choose Greek mountain tea as an addition to the deodorant formed by the combination of Dash, Poblete, and Peppers because Koutsianas teaches that Greek mountain tea provides desirable properties to a cosmetic such as antioxidant properties, moisturizing properties, anti-inflammatory and antimicrobial properties.


Examiner’s Reply to Attorney Arguments
1. Rejection of claims 1, 5-6, and 9-10 under 35 U.S.C. 103 over Dash, Poblete, and Peppers 

The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner has previously responded to this argument; see pages 11-12 of the Non-Final Rejection dated 04/13/2021. The rationale provided by Peppers for addition of salt to the cooking wine is identical to the rationale in the instant invention, namely to make the wine non-potable (not drinkable). As set forth in MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve a similar product in the same way to yield predictable results. In this instance, addition of sodium chloride, as taught by Peppers, to the deodorant comprising an alcoholic beverage as taught by Dash and Poblete will render the deodorant undrinkable.
The applicant argues that the range of alcohol as claimed cannot be established by two prior art references since, if the 100% upper range taught by DASH is considered, Applicants’ alcohol percentage would exclude any other components.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The combination of Dash and Poblete establish a range of alcoholic beverage composition in the deodorant; arguing against Dash alone improperly ignores the teachings of Poblete. See MPEP 2145(IV). 
The applicant argues the formulation is for the exclusive use as a deodorant.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The composition taught by the combination of Dash, Poblete, and Peppers is not patentably distinct from the claimed invention. As set forth in MPEP 2112.01(II), if the composition is physically the same, it must have the same properties. 

2. Rejection of claim 2 under 35 U.S.C. 103 over Dash, Poblete, Peppers and Berliner 
The applicant repeats the argument that Berliner merely discloses human pheromones and their use as deodorants, but fails to disclose Applicants’ solvent for exclusive use in an underarm deodorant containing an alcohol component for exclusive use in an underarm deodorant, the alcohol component being at least 63% by weight of the underarm deodorant formulation having a distinctive fragrance, and a quantity of salt sufficient to render the deodorant unpalatable. The applicant further argues that human pheromones are disclosed for their use in deodorants

Regarding the argument that none of Dash, Poblete, Peppers and Berliner alone teach the claimed invention, it is noted that the rejection is under 35 U.S.C. 103, an obviousness rejection. As such, it is improper to attack the references individually. As set forth in MPEP 2145(IV), 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

As previously discussed, Berliner teaches deodorant compositions containing an odorant and a naturally occurring human pheromone (Abstract and col 8: 27-31). As such, it would be prima facie obvious to include the human pheromones to elicit desirable physiological responses as set forth in Berliner. 
3. Rejection of claims 3-4 under 35 U.S.C. 103 over Dash, Poblete, Peppers, and Fountain 

The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner’s response to this argument is set forth in the Non-Final Rejection dated 04/13/2021, pages 13-14.

4. Rejection of claims 7-8 under 35 U.S.C. 103 over Dash, Poblete, Peppers, and Finley 
The Applicant reiterates the argument that Finley fails to disclose Applicant’s alcohol component for exclusive use in an underarm deodorant, the alcohol component being at least 63% by weight of the underarm deodorant formulation encapsulated in time-release polymer enclosures, and the newly added limitation of a quantity of salt sufficient to render the deodorant unpalatable and that neither Dash, Poblete, Peppers, nor Finley, taken alone or in combination, discloses or suggests Applicants’ underarm deodorant as recited in claims 1 and 7-8.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner’s response to this argument is set forth in the Non-Final Rejection dated 04/13/2021, pages 14-15.

5. Rejection of claims 11-12 under 35 U.S.C. 103 over Dash, Poblete, Peppers, and Koutsianas
The Applicant reiterates the argument that Koutsianas fails to disclose Applicants’ use of antibacterial tea to extend the effectiveness of the formulation recited in claim 1 and inhibit growth of bacteria, nor is the Koutsianas composition combined with Applicants’ formulation as recited in claim 1. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner’s response to this argument is set forth in the Non-Final Rejection dated 04/13/2021, pages 15-16.

Examiner’s Reply to Declaration under 37 CFR 1.132
A Declaration under 37 CFR 1.132 by applicant Jason Feucht (“Feucht Declaration”) dated 07/21/2021 in support of the present application was submitted to the record. The Declaration presents data allegedly showing that the claimed combination of a solvent, an alcohol component, a denaturing agent (NaCl) and, optionally, a plant extract, yield unexpected results with regard to bacterial growth and reduction of underarm odor.
 The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. First, as set forth in MPEP 716.02(e), “
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original).

The Examiner has relied on the prior art of both Dash and Poblete in the rejection and considers these references the closest prior art. The applicant has failed to compare the instant invention with either of the compositions disclosed in these references.
Second, the data presented in the table on page 3 is uninterpretable. The first column is labeled “Percent Ethyl Alcohol (Vodka).” Since vodka typically comprises ethyl alcohol in an amount of 40%-50% (although it can be higher), it is unclear if the values in the column refer to the percentage of vodka or the percentage of ethyl alcohol. It is also unclear what elements are present in each of the tested compositions; for example, in the first line of the table, in the circled entry, the Examiner interprets the tested composition as either a mixture of 90% vodka and wine or 90% ethanol and wine, but it is not clearly reported what is actually tested. It is also noted that there is no mention of concentration of each element in the tested compositions.

    PNG
    media_image2.png
    74
    608
    media_image2.png
    Greyscale

Third, it is unclear what composition is being tested in the table on page 4; it appears to be a composition comprising only ethyl alcohol, not the claimed invention. It was known in the art, before the effective filing date of the claimed invention, that vodka is useful for removing clothing odors, as disclosed in the Moeller (“How to remove clothing odors with vodka,” downloaded 08/13/2021 from https://icanstyleu.com/how-to-remove-clothing-odors-with-vodka/, dated 10-17-2017).   
Fourth, the tables on page 5 are unreadable due to their small size, poor print quality, and limitations of document reproduction technology. 
Therefore, in view of the defects cited by the Examiner in the Feucht Declaration, no unexpected or surprising results have been shown and the Declaration is considered insufficient to overcome the rejections. 

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612